DETAILED ACTION
Application 16/838706, “HIGH TEMPERATURE LITHIUM AIR BATTERY”, was filed with the USPTO on 4/2/20 and claims priority from a provisional application filed on 4/4/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 2/11/22.  

Official Notice
In order to improve the conciseness, this Office action may include instances wherein the examiner has relied on Official Notice of facts not in the record, asserting that certain limitations in one or more dependent claim are old, common knowledge or well-known expedients in the art without presenting documentary evidence in support of the assertion.  The facts relied on are intended only to fill gaps which might exist in the evidentiary showing to support the ground of rejection applied to the one or more dependent claim.  See MPEP 2144.03 for more information regarding USPTO policy on Official Notice.
Each reliance on Official Notice is marked in the body of this Office Action by the tag “[OFFICAL NOTICE]” so as to create a clear record as to which elements or limitations of the invention are addressed utilizing Official Notice. Additionally, a basis for the taking of Official Notice is includes in each instance so as to present science and/or technical reasoning to support the assertion.

Applicant may challenge any assertion of Official Notice. To adequately traverse such a finding, applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  
In the event that applicant adequately traverses the assertion of Official Notice, the examiner is required to provide documentary evidence in the next Office action if the rejection is to be maintained.  If the examiner adds a reference in the next Office action after applicant’s rebuttal, and the newly added reference is added only as directly corresponding evidence to support the prior common knowledge finding, and it does not result in a new issue or constitute a new ground of rejection, the Office action may be made final. If no amendments are made to the claims, the examiner must not rely on any other teachings in the reference if the rejection is made final.
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “about” in the claims is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not set forth a preferred meaning for the word “about” as used in the claims, thus, the breadth of the claimed ranges are unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sammells (USP 4803134) and Johnson (US 2017/0214106).
Regarding claim 1, Sammells teaches a rechargeable lithium air battery (“lithium-oxygen secondary battery”, title; see Figure; c3:66-c4:2) comprising a lithium based anode (item 11; c2:57-59), an oxygen electrode (item 14; c3:49-61), a solid oxygen ion conductive electrolyte forming a second chamber (item 13; c3:13-16), and a molten electrolyte (item 12; c3:13-16) contained in the second chamber and coupled between the oxygen ion conductive electrolyte and the lithium ion conductive electrolyte (see Figure), wherein the molten salt electrolyte has no contact with air (see Figure; Sammells claim 14).

Sammells does not appear to teach wherein the lithium based anode comprises a solid lithium ion conductive electrolyte forming a first chamber that encloses lithium metal.
In the battery art, Johnson teaches a lithium based anode wherein the lithium based anode comprises a solid lithium ion conductive electrolyte forming a first chamber (Figure 2 items 2 and/or 18; Figure 5 items 62,71) that encloses lithium metal (item 14).  Jackson further teaches that such a structure comprising molten lithium anode limits undesirable dendrite growth in the battery (paragraph [0035]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Sammells by configuring the anode as a solid lithium ion conductive electrolyte forming a first chamber encloses lithium metal for the benefit of inhibiting dendrite growth as taught by Johnson.  

Regarding claim 2, Sammells and Johnson remain as applied to claim 1.  The cited art further teaches the structure comprising an oxygen source, wherein the oxygen ion conductive electrolyte is exposed to the oxygen source (atmosphere serves as the oxygen source, see Sammells c3:66-67, to which the oxygen ion conductive electrolyte is exposed).

Regarding claim 3, Sammells and Johnson remain as applied to claim 1.  The cited art further teaches the structure comprising a lithium source, wherein the lithium ion conductive electrolyte is exposed to the lithium source (the molten lithium metal of Johnson Figure 2 or 5 serves as the lithium source to which the ion conductive electrolyte is exposed).

Regarding claims 6-8, Sammells and Johnson remain as applied to claim 1.  Claim 6 further requires that the battery has an operating temperature of 250 to 650 C, while claim 7 further limits the range to 250 to 400 C and claim 8 limits the range to 400 to 650 C.  Sammells further teaches the battery having an operating temperature of about 500 to 900 C (c4:16-18), while Johnson further teaches the battery having an operating temperature of broadly 200 to 700 C with a preferred range of 200 to 450 C (paragraph [0031]),  
It would have been obvious to configure the lithium air battery to operate at a temperature of about 250 to 650 C, about 250 to 400 C or about 400 to 650 C, since these temperature ranges overlap the ranges disclosed by the cited art.  It is noted that the range of claim 7 is lower than the suggested range of Sammells; however, the lowering of operating temperature is a common design goals for batteries which require heating to operate since higher temperatures are required to facilitate improved conductivity or reaction kinetics but maintenance of a high temperature necessarily wastes energy ([Official Notice]; consider also Johnson at least at paragraph [0013]); therefore, the reduction of operating temperature of a device is an obvious modification to the device.  Absent the claiming of a specific, critical and nonobvious feature which facilitates the operation within the claimed range, the difference is found to be an obvious difference.  

Regarding claim 9, Sammells and Johnson remain as applied to claim 1.  Sammells further teaches wherein the solid oxygen ion conductive electrolyte is scandium-stabilized zirconia or yttria-stabilized zirconia (c4:7-8).  

Regarding claim 10, Sammells and Johnson remain as applied to claim 1.  Sammels teaches a positive electrode which is exposed to oxygen or air in order to facilitate operation (c3:65-c4:2) and further teaches the positive electrode formed of electron conductive oxides such as perovskites and the electrolyte being an oxygen ion conductive material (c2:8-20).  Such a system describes typical air electrode mechanisms wherein oxygen diffuses through a porous cathode to a reaction zone where the oxygen which travels through pores of the cathode, electrons which traverse through the electronically conductive cathode material, and oxygen ions which traverse through the ion conducting electrolytic material meet to facilitate the oxygen reduction reaction [Official Notice].  Therefore, although Sammells does not expressly state that the oxygen electrode is porous, it would have been obvious to a skilled artisan to configure the electrode as a porous structure in order to facilitate transport of the oxygen through the cathode to the reaction zone, thereby allowing the reaction to occur. 

Regarding claim 11 and 12, Sammells and Johnson remain as applied to claim 1.  Sammells further teaches wherein the oxygen electrode comprises lanthanum strontium metal oxide, which is an electrically conductive metal oxide (c2:14-20; “La1-xMaxMbO3”, c3:52-53).

Regarding claim 13, Sammells and Johnson remain as applied to claim 1.  Sammells does not appear to teach wherein the molten electrolyte is a silane or siloxane.
Johnson further teaches wherein the electrolyte is a silane or a siloxane for the benefit of improving stability of the battery (paragraph [0036]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a silane or siloxane as the molten electrolyte for the benefit of improving the stability of the battery as taught by Johnson.

Regarding claim 14, Sammells and Johnson remain as applied to claim 1.  Johnson further teaches wherein the lithium metal is a liquid which flows to a site of reaction with oxygen adjacent to the solid oxygen ion conductive electrolyte (Figure 2 illustrates liquid lithium 14 which flows downward toward the reaction site as described in paragraph [0042]; see also Figure 5, paragraph [0050]).

Regarding claim 15-18, Sammells and Johnson remain as applied to claim 1.  Sammells further teaches the battery comprising an electrolyte/reaction product expansion reservoir (the cavity of Sammells Figure in the vicinity of item 16) adjacent to the second chamber, while Johnson further teaches wherein the lithium based anode further comprises a lithium expansion reservoir  (Johnson Figure 2 item 20) adjacent to the first chamber.
As to claim 17, replacement of the solid negative electrode of Sammells with the liquid metal negative electrode of Johnson as previously described provides a structure wherein the liquid lithium metal flows into the lithium expansion reservoir and adjacent to the electrolyte/reaction product reservoir.
As to claim 18, Johnson further teaches that reaction product naturally forms in the electrolyte during charge/discharge (paragraph [0008]); therefore, the electrolyte/reaction product expansion reservoir of Sammels would also contain reaction product, making the reservoir readable on a reaction product expansion reservoir.



Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sammells (USP 4803134), Johnson (US 2017/0214106) and Bates (Solid State Ionics, 53-56 (1992) 647-654).
Regarding claim 4, Sammells and Johnson remain as applied to claim 1.  The cited art teaches a solid lithium conductive electrolyte forming a second chamber, but does not appear to teach wherein the solid lithium ion conductive electrolyte comprises lithium silicon phosphate (Li7SiPO8).
In the battery art, Bates teaches that lithium silicon phosphate compositions are desirable for electrolyte applications due to high lithium ion conductivities (Introduction section).
It would have been obvious to use a lithium silicon phosphate as the solid lithium ion conductive electrolyte, as this material is known in the art to be desirable as a highly conductive electrolyte as taught by Bates.  
It is noted that Bates does not expressly teach a preferred lithium silicon phosphate being Li7SiPO8; however, Bates does teach that the relative contents of lithium, silicon, and phosphorous are variable in order to influence the conductivity of the compound (e.g. see the compositional diagram of Figure 1).  Moreover, it has been held that generally, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.04 IIA).  In this case, no such teaching exists to patentably distinguish the particular claimed composition, thus, the specifically claimed lithium silicon phosphate, Li7SiPO8, is found to be obvious over the more general teachings of Bates.  

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sammells (USP 4803134), Johnson (US 2017/0214106) and Redey (USP 4728590).
Regarding claim 5, Sammells and Johnson remain as applied to claim 1.  Sammels does not appear to teach wherein the molten electrolyte is a molten alkali metal salt electrolyte and comprises at least one of Li9.3C3BO12.5, LiF—LiCl—LiBr, fluorine-doped Li9.3C3BO12.5, and sulfur-doped Li9.3C3BO12.5.
In the battery art, Redey teaches for applications which use a high operating temperature electrolyte, high power output can be achieved by selecting LiF-LiCl-LiBr electrolyte (c3:30-35; Redey claim 10).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to select LiF-LiCl-LiBr as the electrolyte for the benefit of selecting an electrolyte composition useful for achieving high power output as taught by Redey.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Farmer (US 2010/0291443) -teaches a lithium air battery.
Barker (USP 6136472) -teaches battery comprising lithium silicon phosphate lithium ion conductive material.
Bradwell (US 2019/0296276) -high temperature battery comprising LiF-LiCl-LiBr electrolyte.
Ryan (USP 5238761) -battery comprising eutectic LiF-LiCl-LiBr electrolyte.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723